             Case 1:20-cv-04583-MKV Document 78 Filed 07/21/21 Page 1 of 1



MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                         eml@msk.com



July 21, 2021

VIA ECF
The Honorable Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

Re:       Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV);
          Letter Motion to Seal

Dear Judge Vyskocil:

We are counsel for defendant-counterclaim plaintiff Shutterstock, Inc. (“Shutterstock”) in the
above-referenced action. In accordance with Section 9.B of Your Honor’s Individual Rules, the
Court’s Standing Order 19-mc-00583, and ECF Rules & Instructions Section 6, we respectfully
submit this letter to request that the Court seal the unredacted version of Shutterstock’s Amended
Answer and Counterclaim, including, in particular, certain confidential financial terms related to
the parties’ contract at issue in this action.

The proposed redactions are consistent with the redactions that have already been approved by the
Court. See, e.g., Dkt. Nos. 25, 41, 67.

As explained in Shutterstock’s prior requests to seal (Dkt. Nos. 23, 28, 58), which Shutterstock
incorporates herein by reference, sealing the unredacted version of Shutterstock’s Amended
Answer and Counterclaim is appropriate and warranted here. The financial terms that Shutterstock
seeks to redact are of the type that courts “routinely permit parties to redact” from public filings.
Graczyk v. Verizon Commc’ns, Inc., No. l8-CV-6465 (PGG), 2020 WL 1435031, at *9 (S.D.N.Y.
Mar. 24, 2020) (collecting cases). Moreover, Shutterstock’s proposed redactions to the contract
are narrowly tailored and seek to protect only those limited portions of the Amended Answer and
Counterclaim concerning financial terms of the contract that have not otherwise been publicly
disclosed, and no less restrictive means exist to prevent disclosure to the public.

Accordingly, Shutterstock respectfully requests that this Court grant this motion to seal.

Respectfully submitted,


Eleanor M. Lackman




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
